Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13, 16, 17, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US 2021/0007081).

Regarding claim 1, Shin discloses 
A method for wireless communication at a user equipment (UE), comprising: performing, during at least a portion of a sensing window, a sensing process to identify a quantity of resources of a sidelink channel that are available for transmission by the UE during a selection window (Fig. 10A: resource selection window 10A-1; ¶ [0195]: A UE may perform the energy detection on N resource candidates to determine a resource candidate suitable for transmission), the sensing window comprising a plurality of contiguous time slots (¶ [0195]: Referring to FIG. 10A, when Method 1 is used, a slot period 10A-4 for energy detection may be configured. In FIG. 10A, a section [n+T1, n+T2]=[n+1, n+6] of the resource selection window 10A-1 and a section [n+T1′, n+T2′]=[n+1, n+6] of the sensing window B 10A-2 are identically configured);
 terminating the sensing process partway through the sensing window (¶ [0195]: In FIG. 10A, a section [n+T1, n+T2]=[n+1, n+6] of the resource selection window 10A-1 and a section [n+T1′, n+T2′]=[n+1, n+6] of the sensing window B 10A-2 are identically configured ... When the transmission resource 10A-8 is selected, the sensing window B 10A-2 is stopped in a slot 10A-11) based at least in part on the quantity of resources satisfying an early termination threshold (¶ [0195]: the UE may measure the SL RSSI for each resource candidate for the energy detection and determine whether a corresponding value exceeds a (pre-)configured threshold value ... the method of determining an idle resource via one shot may be a method of selecting a resource determined to be most idle from among all resource candidates in the slot period X for the energy detection. When an idle resource 10A-7 is selected, a transmission resource 10A-8 of a same frequency domain as the idle resource 10A-7 may be selected in a next slot belonging to the resource pool), wherein the sensing window is determined before performing the sensing process (¶ [0190]: When the information related to configuration of sensing window is indicated via higher layer, a configured sensing window may be indicated via ... PC5-RRC); and
transmitting, during the selection window, a set of data over the sidelink channel using the quantity of resources ([0195]: When an idle resource 10A-7 is selected, a transmission resource 10A-8 of a same frequency domain as the idle resource 10A-7 may be selected in a next slot belonging to the resource pool).
Regarding claim 17 referring to claim 1, Shin discloses an apparatus for wireless communication at a user equipment (UE), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: ... (¶ [0360]: UE may include a processor 1410, a transceiver 1420, and a memory 143).

Regarding claim 13, Shin discloses 
A method for wireless communication at a wireless device, comprising: receiving operating information from a user equipment (UE) engaged in sidelink communications over a sidelink channel (¶ [0097]: Information requesting for resource allocation may include a resource allocation request for V2X or PC5; ¶ [0106]: When RRC connection is required between UEs, PC5-RRC connection of SL may be performed at step 5-15; ¶ [0190]: When the information related to configuration of sensing window is indicated via higher layer, a configured sensing window may be indicated via ... PC5-RRC); and
transmitting, to the UE, a reliability factor for the UE (¶ [0106]: SCI may be transmitted to the reception UE 5-02 via PSCCH using unicast or groupcast; ¶ [0181]: After successfully decoding SCI in the sensing window A 9-02, resource allocation information regarding the other UE and quality of service (QoS) information regarding a packet may be obtained from the obtained SCI. The resource allocation information may be transmission time points of initial transmission and retransmission, and frequency allocation location information) to use as a basis for terminating a sensing process for the sidelink channel (¶ [0192]: SCI decoding and SL measurement may be performed on the other UE to select a resource; ¶ [0195]: When an idle resource 10A-7 is selected, a transmission resource 10A-8 of a same frequency domain as the idle resource 10A-7 may be selected in a next slot belonging to the resource pool ... When the transmission resource 10A-8 is selected, the sensing window B 10A-2 is stopped in a slot 10A-11), wherein the reliability factor is determined (¶ [0106]: SCI may be transmitted to the reception UE 5-02 via PSCCH using unicast or groupcast; ¶ [0181]: After successfully decoding SCI in the sensing window A 9-02, resource allocation information regarding the other UE and quality of service (QoS) information regarding a packet may be obtained from the obtained SCI. The resource allocation information may be transmission time points of initial transmission and retransmission, and frequency allocation location information) based at least in part on the operating information received from the UE (¶ [0097]: Information requesting for resource allocation may include a resource allocation request for V2X or PC5; ¶ [0106]: When RRC connection is required between UEs, PC5-RRC connection of SL may be performed at step 5-15; ¶ [0190]: When the information related to configuration of sensing window is indicated via higher layer, a configured sensing window may be indicated via ... PC5-RRC).
Regarding claim 29 referring to claim 13, Shin discloses an apparatus for wireless communication at a wireless device, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: ... (¶ [0360]: UE may include a processor 1410, a transceiver 1420, and a memory 143).

Regarding claim 16, Shin discloses 
wherein the wireless device comprises a second UE or a network entity (¶ [0106]: When RRC connection is required between UEs, PC5-RRC connection of SL may be performed at step 5-15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8-10, 12, 18, 19, 24-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0007081) in view of Hwang et al. (US 2020/0280398).

Regarding claims 2 and 18, Shin discloses all the subject matter of the claimed invention with the exception of for further comprising: receiving a reliability factor via radio resource control signaling or in a medium access control (MAC) control element (MAC-CE), wherein the early termination threshold is based at least in part on the reliability factor. Hwang from the same or similar fields of endeavor discloses for further comprising: receiving a reliability factor (¶ [0177]: the transmitting UE may transmit all or part of the following information to the receiving UE by SCI; [0180] an SL CSI transmission indicator (on PSSCH) (or SL (L1) RSRP (and/or SL (L1) RSRQ and/or SL (L1) RSSI) information transmission indicator; ¶ [0187] QoS information (related to transmission traffic/packet), for example, priority information) via radio resource control signaling or in a medium access control (MAC) control element (MAC-CE) (¶ [0206]: For V2X or SL communication, a transmitting UE may need to establish a (PC5) RRC connection with a receiving UE; ¶ [0209]: an RRC message generated by a transmitting UE may be delivered to the PHY layer via the PDCP layer, the RLC layer, and the MAC layer; ¶ [0210]: The receiving UE may subject the received information to antenna/resource demapping, demodulation, and decoding. The information may be delivered to the RRC layer via the MAC layer, the RLC layer, and the PDCP layer. Therefore, the receiving UE may receive the RRC message generated by the transmitting UE), wherein the early termination threshold (¶ [0166]: the UE may select resources within a selection window on its own by a sensing and resource (re)selection procedure; ¶ [0168]: in NR resource allocation mode 2, UE1 may indicate the priority of SL transmission to UE2 by SCI. For example, UE2 may decode the SCI and perform sensing and/or resource (re)selection based on the priority ... the SL RSRP threshold may be determined based on the priority of SL transmission indicated by the SCI received from UE1 by UE2 and the priority of SL transmission in the resources selected by UE2; ¶ [0204]: A CBR may refer to the fraction of sub-channels in a resource pool, of which the sidelink-received signal strength indicator (S-RSSI) measured by the UE is sensed as exceeding a predetermined threshold) is based at least in part on the reliability factor (¶ [0177]: the transmitting UE may transmit all or part of the following information to the receiving UE by SCI; [0180] an SL CSI transmission indicator (on PSSCH) (or SL (L1) RSRP (and/or SL (L1) RSRQ and/or SL (L1) RSSI) information transmission indicator; ¶ [0187] QoS information (related to transmission traffic/packet), for example, priority information). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shin by transmitting all or part of the information including QoS information such as priority information, SL ((L1) RSSI) information transmission indicator, etc. to the receiving UE by SCI via RRC layer via the MAC layer, etc. such that various thresholds including SL RSRP threshold and CBR threshold, can be determined for resource (re) selection of Hwang. The motivation would have been to transmitting and receiving feedback information most rapidly at regular time point (Hwang paragraph [0043]).

Regarding claims 3 and 19, Shin discloses all the subject matter of the claimed invention with the exception of further comprising: transmitting operating information that comprises one or more of power information for the UE, priority information for the UE, a reliability target for the UE, or a recommended reliability factor, wherein the reliability factor is received based at least in part on transmitting the operating information. Hwang from the same or similar fields of endeavor discloses further comprising: transmitting operating information that comprises one or more of power information for the UE, priority information for the UE, a reliability target for the UE, or a recommended reliability factor (¶ [0222]: the receiving UE may report CSI to the transmitting UE. SL-related measurement and reporting may include measurement and reporting of a CBR and reporting of location information. Examples of CSI for V2X include a channel quality indicator (CQI), a precoding matrix index (PMI), a rank indicator (RI), an RSRP, an RSRQ, a path gain/pathloss, an SRS resource indicator (SRI), a CSI-RS resource indicator (CRI), an interference condition, a vehicle motion, and the like), wherein the reliability factor is received (¶ [0177]: the transmitting UE may transmit all or part of the following information to the receiving UE by SCI; [0180] an SL CSI transmission indicator (on PSSCH) (or SL (L1) RSRP (and/or SL (L1) RSRQ and/or SL (L1) RSSI) information transmission indicator; ¶ [0187] QoS information (related to transmission traffic/packet), for example, priority information) based at least in part on transmitting the operating information (¶ [0222]: the receiving UE may report CSI to the transmitting UE. SL-related measurement and reporting may include measurement and reporting of a CBR and reporting of location information. Examples of CSI for V2X include a channel quality indicator (CQI), a precoding matrix index (PMI), a rank indicator (RI), an RSRP, an RSRQ, a path gain/pathloss, an SRS resource indicator (SRI), a CSI-RS resource indicator (CRI), an interference condition, a vehicle motion, and the like; ¶ [0346]: the UE may measure a CBR and determine a maximum value CRlimitk of a CR k (CRk) available for traffic corresponding to each priority (e.g., k) according to the CBR). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shin by receiving report including SL-related measurement and reporting including measurement and reporting of a CBR and CSI for V2X including CQI, RSRP, RSRQ, etc, and transmitting all or part of the information including QoS information such as priority information, SL (L1) RSSI) information transmission indicator, etc. to the receiving UE by SCI via RRC layer via the MAC layer, etc. such that various thresholds including SL RSRP threshold and CBR threshold, can be determined for resource (re) selection of Hwang. The motivation would have been to transmitting and receiving feedback information most rapidly at regular time point (Hwang paragraph [0043]).

Regarding claims 8 and 24, Shin discloses all the subject matter of the claimed invention with the exception of further comprising: determining the early termination threshold based at least in part on a transport block size for the set of data and a modulation and coding scheme for the set of data. Hwang from the same or similar fields of endeavor discloses further comprising: determining the early termination threshold (¶ [0166]: the UE may select resources within a selection window on its own by a sensing and resource (re)selection procedure; ¶ [0168]: in NR resource allocation mode 2, UE1 may indicate the priority of SL transmission to UE2 by SCI. For example, UE2 may decode the SCI and perform sensing and/or resource (re)selection based on the priority ... the SL RSRP threshold may be determined based on the priority of SL transmission indicated by the SCI received from UE1 by UE2 and the priority of SL transmission in the resources selected by UE2; ¶ [0204]: A CBR may refer to the fraction of sub-channels in a resource pool, of which the sidelink-received signal strength indicator (S-RSSI) measured by the UE is sensed as exceeding a predetermined threshold) based at least in part on a transport block size for the set of data and a modulation and coding scheme for the set of data (¶ [0160]: in NR resource allocation mode 1, a UE may be provided with or allocated resources for one or more SL transmissions of one transport block (TB) by a dynamic grant from the BS; ¶ [0177]: the transmitting UE may transmit all or part of the following information to the receiving UE by SCI; ¶ [0178] PSSCH-related and/or PSCCH-related resource allocation information, for example, the positions/number of time/frequency resources, resource reservation information (e.g. a periodicity), and/or [0179] an SL channel state information (CSI) report request indicator or SL (L1) RSRP (and/or SL (L1) reference signal received quality (RSRQ) and/or SL (L1) received signal strength indicator (RSSI)) report request indicator, and/or [0180] an SL CSI transmission indicator (on PSSCH) (or SL (L1) RSRP (and/or SL (L1) RSRQ and/or SL (L1) RSSI) information transmission indicator), and/or [0181] MCS information, and/or [0182] transmission power information, and/or [0183] L1 destination ID information and/or L1 source ID information, and/or [0184] SL HARQ process ID information, and/or [0185] new data indicator (NDI) information, and/or [0186] redundancy version (RV) information, and/or [0187] QoS information (related to transmission traffic/packet), for example, priority information, and/or [0188] An SL CSI-RS transmission indicator or information about the number of SL CSI-RS antenna ports (to be transmitted); [0189] Location information about a transmitting UE or location (or distance area) information about a target receiving UE (requested to transmit an SL HARQ feedback), and/or [0190] RS (e.g., DMRS or the like) information related to decoding and/or channel estimation of data transmitted on a PSSCH, for example, information related to a pattern of (time-frequency) mapping resources of the DMRS, rank information, and antenna port index information). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shin by transmitting all or part of the information including QoS information, priority information, MCS by SCI via allocated resource for one or more SL transmission of one transport block (TB), SL (L1) RSRP, SL CSI-RS transmission indicator or information, etc. to the receiving UE by SCI of Hwang. The motivation would have been to transmitting and receiving feedback information most rapidly at regular time point (Hwang paragraph [0043]).

Regarding claims 9 and 25, Shin discloses all the subject matter of the claimed invention with the exception of further comprising: determining the early termination threshold based at least in part on a number of layers for the set of data. Hwang from the same or similar fields of endeavor discloses further comprising: determining the early termination threshold (¶ [0166]: the UE may select resources within a selection window on its own by a sensing and resource (re)selection procedure; ¶ [0168]: in NR resource allocation mode 2, UE1 may indicate the priority of SL transmission to UE2 by SCI. For example, UE2 may decode the SCI and perform sensing and/or resource (re)selection based on the priority ... the SL RSRP threshold may be determined based on the priority of SL transmission indicated by the SCI received from UE1 by UE2 and the priority of SL transmission in the resources selected by UE2; ¶ [0204]: A CBR may refer to the fraction of sub-channels in a resource pool, of which the sidelink-received signal strength indicator (S-RSSI) measured by the UE is sensed as exceeding a predetermined threshold) based at least in part on a number of layers for the set of data (¶ [0122]: A radio interface between UEs or a radio interface between a UE and a network may include L1, L2, and L3. In various embodiments of the present disclosure, L1 may refer to the PHY layer. For example, L2 may refer to at least one of the MAC layer, the RLC layer, the PDCH layer, or the SDAP layer. For example, L3 may refer to the RRC layer.). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shin by determining various thresholds including SL RSRP threshold and CBR threshold for resource (re)selection upon communicating between UEs via L1, L2, and L3 of Hwang. The motivation would have been to transmitting and receiving feedback information most rapidly at regular time point (Hwang paragraph [0043]).

Regarding claims 10 and 26, Shin discloses all the subject matter of the claimed invention with the exception of further comprising: determining a target error rate for the set of data and channel state information for the sidelink channel, wherein the number of layers is based at least in part on target error rate and the channel state information. Hwang from the same or similar fields of endeavor discloses further comprising: determining a target error rate for the set of data and channel state information for the sidelink channel, wherein the number of layers is based at least in part on target error rate and the channel state information (¶ [0387]: the UE may configure CSI with a preferred configuration and/or parameter sets related to transmission and reception for SL transmission. In a more specific example, it may be assumed that the UE is aware of the type and characteristics of traffic to be transmitted and received through SL transmission. In this case, a target block error rate (BLER), a target latency, and a packet amount may be different. In this case, it may be considered that the UE is aware of a typically used transmission/reception scheme (e.g., TB-based and CBG-based, the number of Tx layers, an MCS level, and so on) and reports the information to the gNB. Thus, more efficient resource allocation from the gNB may be expected). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shin by configuring CSI for transmission with a preferred configuration and/or parameter sets related to transmission and reception for SL transmission with a target block error rate (BLER) and awaring of a typically used transmission/reception scheme (e.g., TB-based and CBG-based, the number of Tx layers, an MCS level, and so on) and reporting the information to the gNB of Hwang. The motivation would have been to transmitting and receiving feedback information most rapidly at regular time point (Hwang paragraph [0043]).

Regarding claims 12 and 28, Shin discloses all the subject matter of the claimed invention with the exception of further comprising: decoding sidelink control information associated with the sidelink channel, wherein the sensing process is performed on resources indicated by the sidelink control information. Hwang from the same or similar fields of endeavor discloses further comprising: decoding sidelink control information associated with the sidelink channel (¶ [0177]: the transmitting UE may transmit all or part of the following information to the receiving UE by SCI; ¶ [0178] PSSCH-related and/or PSCCH-related resource allocation information, for example, the positions/number of time/frequency resources, resource reservation information (e.g. a periodicity), and/or [0179] an SL channel state information (CSI) report request indicator or SL (L1) RSRP (and/or SL (L1) reference signal received quality (RSRQ) and/or SL (L1) received signal strength indicator (RSSI)) report request indicator, and/or [0180] an SL CSI transmission indicator (on PSSCH) (or SL (L1) RSRP (and/or SL (L1) RSRQ and/or SL (L1) RSSI) information transmission indicator), and/or [0181] MCS information, and/or [0182] transmission power information, and/or [0183] L1 destination ID information and/or L1 source ID information, and/or [0184] SL HARQ process ID information, and/or [0185] new data indicator (NDI) information, and/or [0186] redundancy version (RV) information, and/or [0187] QoS information (related to transmission traffic/packet), for example, priority information, and/or [0188] An SL CSI-RS transmission indicator or information about the number of SL CSI-RS antenna ports (to be transmitted); [0189] Location information about a transmitting UE or location (or distance area) information about a target receiving UE (requested to transmit an SL HARQ feedback), and/or [0190] RS (e.g., DMRS or the like) information related to decoding and/or channel estimation of data transmitted on a PSSCH, for example, information related to a pattern of (time-frequency) mapping resources of the DMRS, rank information, and antenna port index information), wherein the sensing process is performed (¶ [0166]: the UE may select resources within a selection window on its own by a sensing and resource (re)selection procedure; ¶ [0168]: in NR resource allocation mode 2, UE1 may indicate the priority of SL transmission to UE2 by SCI. For example, UE2 may decode the SCI and perform sensing and/or resource (re)selection based on the priority ... the SL RSRP threshold may be determined based on the priority of SL transmission indicated by the SCI received from UE1 by UE2 and the priority of SL transmission in the resources selected by UE2; ¶ [0204]: A CBR may refer to the fraction of sub-channels in a resource pool, of which the sidelink-received signal strength indicator (S-RSSI) measured by the UE is sensed as exceeding a predetermined threshold) on resources indicated by the sidelink control information (¶ [0177]: the transmitting UE may transmit all or part of the following information to the receiving UE by SCI; ¶ [0178] PSSCH-related and/or PSCCH-related resource allocation information, for example, the positions/number of time/frequency resources, resource reservation information (e.g. a periodicity), and/or [0179] an SL channel state information (CSI) report request indicator or SL (L1) RSRP (and/or SL (L1) reference signal received quality (RSRQ) and/or SL (L1) received signal strength indicator (RSSI)) report request indicator, and/or [0180] an SL CSI transmission indicator (on PSSCH) (or SL (L1) RSRP (and/or SL (L1) RSRQ and/or SL (L1) RSSI) information transmission indicator), and/or [0181] MCS information, and/or [0182] transmission power information, and/or [0183] L1 destination ID information and/or L1 source ID information, and/or [0184] SL HARQ process ID information, and/or [0185] new data indicator (NDI) information, and/or [0186] redundancy version (RV) information, and/or [0187] QoS information (related to transmission traffic/packet), for example, priority information, and/or [0188] An SL CSI-RS transmission indicator or information about the number of SL CSI-RS antenna ports (to be transmitted); [0189] Location information about a transmitting UE or location (or distance area) information about a target receiving UE (requested to transmit an SL HARQ feedback), and/or [0190] RS (e.g., DMRS or the like) information related to decoding and/or channel estimation of data transmitted on a PSSCH, for example, information related to a pattern of (time-frequency) mapping resources of the DMRS, rank information, and antenna port index information). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shin by transmitting SCI including information related to channel sensing of Hwang. The motivation would have been to transmitting and receiving feedback information most rapidly at regular time point (Hwang paragraph [0043]).

Claims 4-7 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0007081) in view of Jiang (US 2022/0272709).

Regarding claims 4 and 20, Shin discloses all the subject matter of the claimed invention with the exception of further comprising: determining the early termination threshold based at least in part on a second quantity of resources for the set of data, the second quantity of resources associated with a transport block size for the set of data. Jiang from the same or similar fields of endeavor discloses further comprising: determining the early termination threshold (¶ [0031]: if the candidate resources identified in the resource selection window are fewer than a default percentage such as X % of a total number of resources in the resource selection window, the SL-RSRP threshold value is increased by default values, for example, 3 dB, allowing more resources to become candidate resources) based at least in part on a second quantity of resources for the set of data, the second quantity of resources (¶ [0031]: if the candidate resources identified in the resource selection window are fewer than a default percentage such as X % of a total number of resources in the resource selection window, the SL-RSRP threshold value is increased by default values, for example, 3 dB, allowing more resources to become candidate resources) associated with a transport block size for the set of data (¶ [0029]: Sending UE may send control information (for example, sidelink control information (SCI)) over a physical sidelink control channel (PSCCH), and send data over a physical sidelink shared channel (PSSCH). Receiving UE may demodulate the control information after receiving the control information, and determine a transport block size, a modulation and coding scheme, an allocated resource, and the like based on the demodulated control information). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shin by determining SL-RSRP threshold value if the candidate resources identified in the resource selection window are fewer than a default percentage such as X % of a total number of resources associated with transport block size in the resource selection window of Jiang. The motivation would have been to achieve beneficial technical effects for the resource selection (Jiang ¶ [0204] and [0205]).

Regarding claims 5 and 21, Shin discloses all the subject matter of the claimed invention with the exception of further comprising: determining the early termination threshold based at least in part on a product of a reliability factor and a second quantity of resources for the set of data. Jiang from the same or similar fields of endeavor discloses further comprising: determining the early termination threshold based at least in part on a product of a reliability factor (¶ [0109]: an SL-RSRP threshold value for determining the default percentage (X %) of candidate resources may be determined based on any one of the following: ¶ [0110] 1. a priority of a current TB; and ¶ [0111] 2. a default TB priority) and a second quantity of resources for the set of data (¶ [0031]: if the candidate resources identified in the resource selection window are fewer than a default percentage such as X % of a total number of resources in the resource selection window, the SL-RSRP threshold value is increased by default values, for example, 3 dB, allowing more resources to become candidate resources). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shin by determining SL-RSRP threshold value if the candidate resources identified in the resource selection window are fewer than a default percentage such as X % of a total number of resources based on a priority of a current TB and a default TB priority in the resource selection window of Jiang. The motivation would have been to achieve beneficial technical effects for the resource selection (Jiang ¶ [0204] and [0205]).

Regarding claims 6 and 22, Shin discloses all the subject matter of the claimed invention with the exception of further comprising: determining the reliability factor based at least in part on a quality-of-service associated with a transport block for the set of data. Jiang from the same or similar fields of endeavor discloses further comprising: determining the reliability factor based at least in part on a quality-of-service associated with a transport block for the set of data (¶ [0031]: if the candidate resources identified in the resource selection window are fewer than a default percentage such as X % of a total number of resources in the resource selection window, the SL-RSRP threshold value is increased by default values, for example, 3 dB, allowing more resources to become candidate resources ; ¶ [0109]: an SL-RSRP threshold value for determining the default percentage (X %) of candidate resources may be determined based on any one of the following: ¶ [0110] 1. a priority of a current TB; and ¶ [0111] 2. a default TB priority). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shin by determining SL-RSRP threshold value if the candidate resources identified in the resource selection window are fewer than a default percentage such as X % of a total number of resources based on a priority of a current TB and a default TB priority in the resource selection window of Jiang. The motivation would have been to achieve beneficial technical effects for the resource selection (Jiang ¶ [0204] and [0205]).

Regarding claims 7 and 23, Shin discloses all the subject matter of the claimed invention with the exception of further comprising: determining the reliability factor based at least in part on a priority level associated with the set of data. Jiang from the same or similar fields of endeavor discloses further comprising: determining the reliability factor based at least in part on a priority level associated with the set of data (¶ [0031]: if the candidate resources identified in the resource selection window are fewer than a default percentage such as X % of a total number of resources in the resource selection window, the SL-RSRP threshold value is increased by default values, for example, 3 dB, allowing more resources to become candidate resources ; ¶ [0109]: an SL-RSRP threshold value for determining the default percentage (X %) of candidate resources may be determined based on any one of the following: ¶ [0110] 1. a priority of a current TB; and ¶ [0111] 2. a default TB priority). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shin by determining SL-RSRP threshold value if the candidate resources identified in the resource selection window are fewer than a default percentage such as X % of a total number of resources based on a priority of a current TB and a default TB priority in the resource selection window of Jiang. The motivation would have been to achieve beneficial technical effects for the resource selection (Jiang ¶ [0204] and [0205]).

Claims 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0007081) in view of Tang et al. (US 2020/0267523).

Regarding claims 11 and 27, Shin discloses all the subject matter of the claimed invention with the exception of wherein the sensing process comprises: determining a reference signal received power for resources associated with the sensing window, wherein the quantity of resources is based at least in part on the reference signal received power. Tang from the same or similar fields of endeavor discloses wherein the sensing process comprises: determining a reference signal received power for resources associated with the sensing window, wherein the quantity of resources is based at least in part on the reference signal received power (¶ [0061]: based on an index of a carrier in the first parameter set, information about a resource pool on the carrier, a size of a sub-band that needs resource sensing, a number of PRBs that need resource sensing, the information about the sensing window, and the like, the terminal device may perform resource sensing in the sensing window based on the size of the subband or the number of the PRBs. The terminal device may perform resource exclusion based on the PSSCH-RSRP threshold and the quantity (such as B) of resources required in an available resource set on each carrier to exclude resources that have a measured PSSCH-RSRP value higher than the PSSCH-RSRP threshold and that are occupied and/or reserved by other terminal devices). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shin by perform resource sensing in the sensing window based on the size of the subband or the number of the PRBs and performing resource exclusion based on the PSSCH-RSRP threshold and the quantity (such as B) of resources required in an available resource set on each carrier to exclude resources that have a measured PSSCH-RSRP value higher than the PSSCH-RSRP threshold and that are occupied and/or reserved by other terminal devices of Tang. The motivation would have been to efficiently allocate resources to the terminal device while reducing interference (Tang paragraph [0005]).

Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0007081) in view of Ganesan et al. (US 2022/0225290).

Regarding claims 14 and 30, Shin discloses all the subject matter of the claimed invention with the exception of wherein the operating information comprises one or more of power information for the UE, priority information for the UE, a reliability target for the UE, or a recommended value for the reliability factor. Ganesan from the same or similar fields of endeavor discloses wherein the operating information comprises one or more of power information for the UE, priority information for the UE, a reliability target for the UE, or a recommended value for the reliability factor (¶ [0054]: After establishing a connection in the common resource pool, PC5 RRC may carry information related to other dedicated TX resource pools and/or RX resource pools (e.g., dedicated resource pool associated with a QoS priority)). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, e.g., PC5-RRC, of Shin by exchanging PC5 RRC carrying information related to other dedicated TX resource pools and/or RX resource pools (e.g., dedicated resource pool associated with a QoS priority of Ganesan. The motivation would have been to facilitate communication between in-coverage and out of coverage UEs (Ganesan ¶ [0052]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0007081) in view of Yeo et al. (US 2022/0330261).

Regarding claim 15, Shin discloses all the subject matter of the claimed invention with the exception of wherein the reliability factor is conveyed via radio resource control signaling or in a medium access control (MAC) control element (MAC-CE). Yeo from the same or similar fields of endeavor discloses wherein the reliability factor is conveyed via radio resource control signaling or in a medium access control (MAC) control element (MAC-CE) (¶ [0370]: UEs (UE-A and UE-B) may exchange configuration information with each other via higher layer signaling such as PC5-RRC signaling after a connection procedure in sidelinks. The two UEs (UE-A and UE-B) may exchange one or more of the following parameters with each other through PC5-RRC or through a control element (CE) of the lower sidelink MAC layer; ¶ [0371] configuration of a resource pool for unicast or groupcast control and data signal transmission or reception). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, e.g., PC5-RRC, of Shin by exchanging configuration information between UEs through PC5-RRC or through a control element (CE) of the lower sidelink MAC layer of Yeo. The motivation would have been to provide an apparatus and method of effectively providing a service in a mobile communication system (Yeo ¶ [0008]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466